391 F.2d 926
UNITED STATES of America ex rel. John BANKER, Appellant,v.James F. MARONEY, Superintendent, State CorrectionalInstitution, Pittsburgh, Pennsylvania.
No. 17062.
United States Court of Appeals Third Circuit.
Submitted on Briefs April 1, 1968.Filed April 11, 1968.

John Banker, pro se.
Charles B. Watkins, Asst. Dist. Atty., Pittsburgh, Pa.  (Robert W. Duggan, Dist. Atty. of Allegheny County, on the brief), for appellee.
Before KALODNER, GANEY and VAN DUSEN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
In the instant case the District Court denied habeas corpus relief on the ground that federal constitutional guarantees had not been violated at the petitioner's trial in the state court.


2
On review of the record we agree.


3
The Order of the District Court denying the petition for habeas corpus will be affirmed.